Per Curiam.

■ We have always been very liberal in regard to *339special cases agreed upon in order to take the opinion of the court, and to obtain a review upon error. "When agreed upon, or settled, and leave has been reserved to turn the case into a special verdict, although the mere case has been brought up by the writ of error, we have frequently presumed it to be a special verdict, We have in such cases considered it as turned into a special verdict and treated it as such. But the agreement of the parties must appear, in order to make a special case. Here the court has nothing upon which it can act. The paper filed is a mere ex parte certificate by the judge of the facts, given in evidence upon the trial, not only made up long after the trial, but made up, or at least signed, after the record had been brought into this court.
Mr. Zabriskie, contra.
The objection is not merely technical: it is one which involves substantial rights, and the paper must be disregarded.
Mr. Vroom then moved to reverse for error alleged to be apparent upon the face of the record. lie said that it did not appear that the judgment had been signed by the judge, which is an essential part of the judgment. Rev. Slat. 940 § 77 — 8.
If no record unless signed, then no record here ; but sent up and treated as a judgment, it should be reversed as defective.
The statute is merely directory to the clerk, as to the manner in which the proceedings are to be 'recorded. It might as well be assigned for error, that the proceedings were not recorded in well bound books on good paper when so directed. The proceedings in this case are in fact recorded in such book, and signed as directed by the statute, neither of which matters appear by the return — nor need they appear.
Besides, this is not specially assigned for error. It cannot bo brought under the general assignment. If specially assigned, the defendant in error might have had the return amended.
Per curiam. There is no ground for reversal in the reason urged. The statute requires the record of judgments in civil cases to be signed for the purpose of verification. It must be signed, or it cannot be used in evidence; but mere matter of *340verification cannot be assigned for error. The objection is merely that the record, sent up upon the writ of error is not complete.
Judgment affirmed.